Citation Nr: 0933069	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-03 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for pulmonary/respiratory 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran had active military service from December 1971 to 
May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision, in which the RO, 
inter alia, denied service connection for 
pulmonary/respiratory disability. The Veteran filed a notice 
of disagreement (NOD) in November 2003, and the RO issued a 
statement of the case (SOC) in January 2005. The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2005.

The Board notes that the Military Order of the Purple Heart 
(MOPH) previously represented the Veteran in this appeal.  
However, in June 2006, the Veteran notified the RO in a 
written statement that he was revoking MOPH's power of 
attorney. The Board recognizes that the Veteran is now 
proceeding pro se.

In August 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record. During the hearing, 
the Veteran submitted to the Board additional evidence for 
consideration in connection with the claim on appeal, along 
with a waiver of RO jurisdiction of such evidence.  See 38 
C.F.R. § 20.1304 (2007).

In October 2007, the Board remanded the claim on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, D.C., for further action.  After accomplishing 
the requested action, the AMC continued the denial of service 
connection (as reflected in a June 2009 SSOC), and returned 
this matter to the Board for further appellate consideration.  

As a final preliminary matter, the Board points out that the 
appeal is limited to the matter set forth on the preceding 
page and addressed above. During the pendency of the appeal, 
in an August 2006 rating decision, the RO denied service 
connection for a bilateral foot condition, and continued the 
10 percent rating, each, for left ankle sprain, for chronic 
muscle sprain of the cervical spine, and of mild 
osteoarthritis of the lumbar spine.  The Veteran filed a NOD 
with the denial of these claims, and the RO issued an SOC in 
February 2007.  While, during the August 2007 hearing, the 
Veteran indicated that he intended to file a substantive 
appeal to perfect an appeal of the aforementioned matters, he 
did not do so; hence, those issues are not now before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal  has been accomplished.

2.	While the Veteran had a positive purified protein 
derivative (PPD) test while on active duty, such does not 
constitute evidence of active tuberculosis; chest X-ray 
studies were normal, and there was no diagnosis of active 
tuberculosis or other chronic pulmonary/respiratory 
disability recorded in the service treatment records.  

3.	Sarcoidosis was not manifested during service or for 
several years thereafter, and competent medical evidence 
establishes that the Veteran's sarcoidosis is not related to 
service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic 
pulmonary/respiratory disability are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing. See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, a May 2003 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The July 2003 RO rating decision reflects the initial 
adjudication of the claim herein decided after issuance of 
that letter.  Hence, the May 2003 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.

Regarding the Dingess/Hartman notice requirements, in a 
December 2007 post-rating letter, the RO provided the Veteran 
notice as to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
these determinations.  After issuance of the foregoing 
notice, and opportunity for the Veteran to respond, the June 
2009 SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records, post-service private medical 
records, post-service VA outpatient treatment records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
Board hearing, as well as various written statements provided 
by the Veteran.  As explained in more detail below, the Board 
finds that no further RO action on the claim, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran is seeking service connection for a chronic 
pulmonary/respiiratory disability that he asserts had its 
onset during service.  

Review of the service treatment records show that while on 
active duty, the Veteran was evaluated for a positive 
purified protein derivative (PPD) test in April 1974.  Follow 
up evaluation, including a chest X-ray study in October 1994 
was negative for a respiratory disorder and on examination 
for separation from active duty no pulmonary disability was 
demonstrated and a chest X-ray study was normal.  

Medical records of post-service treatment show that the 
Veteran was hospitalized in September 1980.  Tests for acid-
fast bacilli were negative and the diagnosis was sarcoidosis.  
There is no indication in these records of a relationship 
with service.  Sarcoidosis was again diagnosed on examination 
by VA in June 2003.  VA treatment records, dated from 2004, 
consistently include an assessment of obstructive pulmonary 
disease.  Again, no relationship with service is indicated.  

In a March 2005 statement, a private physician indicated 
that, at the request of the Veteran, he had reviewed all the 
Veteran's military medical records, his own office records of 
the Veteran's treatment, and records from the September 1980 
hospitalization.  After relating all pertinent facts in these 
records, the physician stated that no evidence could be found 
for a diagnosis of sarcoid during service, which developed 
after the Veteran was discharged from active duty.  It was 
noted that the only pertinent finding in the military records 
was of a chest X-ay showing no significant abnormality.  

In a July 2007 letter, a VA nurse practitioner stated that 
his review of the Veteran's service treatment records, VA 
outpatient records, and the records of treatment in 1980.  He 
did not render an opinion regarding whether there was a 
relationship between service and the lung disease noted in 
the 1980's, but stated that he believed that any relationship 
should be evaluated by a pulmonologist for a medical opinion.  

Notwithstanding the comment noted above, after review of the 
record, the Board finds that a remand for further medical 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  In this regard, it is 
noted that under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 

The standards of McLendon are not met in this case because 
there is no indication of evidence establishing that an 
event, injury, or disease occurred in service.  The Board 
notes that the Veteran's service treatment records reveal 
that he had a positive PPD test in 1974 and it is essentially 
argued that the positive test is akin to a diagnosis of 
active tuberculosis or other respiratory disease The Board 
observes, however, that a positive PPD test is not the same 
thing as a medical diagnosis of active tuberculosis or 
pulmonary disease; nor is it by itself considered a 
disability that can be service-connected.  

The record shows that sarcoidosis was not manifested until 
September 1980 and that a review by the Veteran's own 
physician results in a medical opinion that this disability 
is not related to the Veteran's military service.  This is 
the only medical opinion evidence on the question of whether 
there exists a medical nexus between service and any post-
service pulmonary disability that has been documented in the 
record.  This opinion was based upon the physicians own 
records of treatment of the Veteran and consideration of the 
Veteran's own medical history, including the service 
treatment records.  Significantly, the Veteran has not 
presented or identified and contrary, existing medical 
opinion evidence that, in fact, supports the claim for 
service connection.

In addition to the medical evidence, the Board has considered 
the Veteran's oral and written statements; however, none of 
these assertions provide a basis for allowance of the claim.  
As indicated above, the claim on appeal turns on the question 
of whether there exists a  medical relationship between 
current disability and service-a matter within the province 
of medical professionals.  Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  To whatever extent the Veteran's statements 
are being offered on the medical nexus question, as a layman 
without the appropriate medical training and expertise, the 
Veteran simply is not competent to render a probative opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a chronic 
pulmonary/respiiratory disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

ORDER

Service connection for a chronic pulmonary/respiiratory 
disability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


